DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending and examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to a method for generating new varieties of Cannabis plants having modified growth after passing through tissue culture following pectinase digestion 
Applicants describe a general methodology for modifying a cannabis plant with respect to some unspecified response to a stress parameter or attaining an unspecified cannabinoid characteristic following exposure of separated cannabis cells to an unspecified stress condition and selection for some unspecified growth characteristic such as an unspecified water response, or unspecified temperature resistance, or unspecified salinity tolerance or unspecified flowering time, or unspecified cannabinoid characteristic.
Applicants do not describe any conditions leading to any particular modification of any stress or physical growth parameter or cannabinoid characteristic or any plants having acquired any of the unspecified physical growth characteristics or cannabinoid characteristics. 
See University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424, 1433 (DC WNY 2003) where the court held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112(a); and thus only teaching the "starting point" is not enough and is little more than a research plan that does not indicate possession of the invention at the time of filing. Furthermore, given the lack of description of the necessary elements essential for modifying a physical growth characteristic or cannabinoid characteristic in a cannabis cell or cannabis plant, it remains unclear what features identify the invention as broadly claimed, and thus, the specification fails to provide an adequate 
Enablement
Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
	The claims are broadly drawn to a method for generating new varieties of Cannabis plants having modified growth after passing through tissue culture following pectinase digestion to remove cell walls and setting regeneration conditions with respect to some unspecified physical stress condition such as water availability or high or low temperature or salinity and then selecting a regenerated plant based upon some unspecified resistance to said physical stress or some unspecified cannabinoid characteristic..
Applicants teach a general methodology for modifying a cannabis plant with respect to some unspecified response to a stress parameter or attaining an unspecified cannabinoid 
Applicants do not teach any conditions leading to any particular modification of any stress or physical growth parameter or cannabinoid characteristic or any plants having acquired any of the unspecified physical growth characteristics or cannabinoid characteristics. 
The state-of-the-art is such that one of skill in the art cannot predictably produce modified cannabis plants by regeneration of whole plants following cellular suspension and tissue culture when there are no known protocols demonstrating successful shoot regeneration of callus from suspension cultures. This is made evident by Hussein, S., (2014) (Thesis: Cannabinoids production in Cannabis sativa L.: An in vitro approach; Technical University of Dortmund, 138 pages) where a survey of the many attempts to regenerate a whole cannabis plant were unsuccessful (see page 26 lines 10-28).
Given the lack of guidance in the instant specification, undue trial and error experimentation would be required for one of ordinary skill in the art to test a multitude of reagents and formulations of plant hormones and nutrients to induce organogenesis from somatic plant tissue. Therefore, given the breadth of the claims; the lack of guidance and working examples; the unpredictability in the art; and the state-of-the-art as discussed above, undue experimentation would be required to practice the claimed invention, and therefore the invention is not enabled throughout the broad scope of the claims. 

All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.